One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
(EL) Mr President, I have listened most attentively to your message about the Irish 'no' vote. I fully endorse your statement on the need to continue the ratification process.
It is indeed perplexing that the Irish 'no' comes at a time when the EU is increasingly democratic, transparent and effective. However, Mr President, we need to decode the message from the factors supporting the 'no' vote. Irish citizens have made their decision and exercised their democratic right; however, this 'no' also calls on us to engage in some constructive self-criticism. I suggest focusing this self-criticism on two points: we are bombarded, Mr President, by the Commission's over-regulation; we, the European Parliament, cannot concern ourselves with every detail of this legal technicality and over-regulation.
Mr President, I know your dedication to European affairs, and I call on the European Parliament to rise to the occasion as a political body, a corps politique, a rallying point for the declared directions of the course of European unification.
Thank you for your words of encouragement, Mr Papastamkos, but I must also ask you to adhere to the time limit of one minute that is assigned to explanations of vote. Moreover, I was informed that you wished to speak on a different subject.
(ES) Mr President, although there was no time for my speech in the last sitting and a month has gone by since then, I feel I must mention that 12 May was World Fibromyalgia and Chronic Fatigue Syndrome Day, two diseases that mainly affect women.
They are both gender-specific diseases, difficult to diagnose and for which few resources are available for research and treatment. They usually cause problems at work because people do not understand the way they reduce the capacity of sufferers and make them unfit for work.
We should take this situation seriously and urgently try to find out the causes of these diseases, provide more intensive treatment and compare the results, as well as raising social awareness and providing more information about their social, legal and employment impact.
Sufferers must not feel they have no protection. We owe this to our citizens.
(BG) The upcoming French Presidency of the European Union comes at a critical time for the European intergration process on the Old Continent. Topics such as the Sustainable Development Strategy, the European Immigration Pact, Europe of Defence and the reform in the Common Agricultural Policy are crucial for Europe. But the main question now is how to continue the Union reform and deepen the integration process in the aftermath of the Irish 'no'.
Ireland's rejection of the Lisbon Treaty has once again put to the test the common will of Europeans to overcome the challenges of globalisation together. As a founder of the European Union, France and its president, Nicolas Sarkozy, have the task to pool the efforts of all twenty-seven member states together again, and come up with a legal formula and an action plan to find a way out of the Lisbon crisis because unless we overcome it, we run the risk of centrifugal and nationalistic passions taking the upper hand and putting a freeze on the process of further enlargement of the European Union. This watershed moment calls for us to realise these threats and deliver on our responsibilities and the expectations of the majority of European citizens for whom the Ode of Joy has already become a second national anthem.
(PL) Mr President, today I would like to speak of an incident that recently took place in Warsaw. A person closely associated with the Chinese Embassy in Poland attacked a woman distributing the opposition periodical The Epoch Times. Similar incidents have been observed for some time now in New York, where groups organised by the Chinese Consulate have been attacking Falun Gong believers as well as people demonstrating peacefully in favour of Tibet.
If similar practices start occurring in other countries, we shall be faced with a glaring breach of the Vienna Convention on Diplomatic Relations that was adopted in 1961. What is more, despite the fact that the Chinese regime is doing all it can to show its positive side during the Olympic Games, it is continuing to persecute any groups that represent non-Communist ideologies. It is going even further, in that it is redoubling its efforts and is exporting this activity to the territories of democratic Western nations.
For this reason I am calling on the EU authorities and on Member States to monitor the situation with care and to react decisively if the circumstances I have described should be repeated.
(EL) Mr President, the General Affairs Council is meeting today. I do not yet know the result, but among the topics being discussed is the proposal to upgrade the EU's relations with Israel.
Furthermore, the fishermen of the Gaza Strip are today demonstrating against the inhuman measures the Israeli Government is imposing on them. Israel not only forbids them to fish in their open marine waters, but also deprives them of adequate fuel, so that they are forced to fish in the shallows where raw sewage is discharged without check. This situation threatens, immediately and alarmingly, to lead to epidemics.
I submit to you, Mr President, the request of these fishermen that under such conditions the EU should not go ahead and upgrade relations with Israel.
A further reason why this upgrading should not happen now, especially for us MEPs, is the fact that Israel recently showed, once again, that it does not respect even our human rights. Its forces tried to violently suppress peaceful demonstrations against the racist dividing wall from being built; they injured demonstrators, including our fellow Member Mrs Morgantini.
(BG) In this House, at the Commission, and in Bulgaria, there is a lot of talk about fighting corruption at the top levels of government. Yet 'corruption' is not just a word that exists in and of itself. There are real people behind it. I want to show you the face of official corruption at the top in Bulgaria.
Yesterday, the largest Bulgarian daily published photos of the leader of the Turkish ethnic party, MRL, Ahmed Dogan, who, three years ago, was granted a mandate to form the Bulgarian government. These shocking pictures reveal that Dogan lives in a huge seraglio which is registered as a four-star hotel, and there he indulges in luxury. This same individual, Dogan, authored the phrases that his party was surrounded by a circle of companies and that buying votes is an European practice. He told the Trud Daily that his main occupation was to run his business, something which he cannot do legally while a member of Bulgarian Parliament.
Mr. President, ladies and gentlemen of this House, Commissioners, Dogan is one of the heads of the lamia of corruption in Bulgaria. The destruction of this monster begins with investigating Ahmed Dogan's circle of companies and his business.
Mr. President, I submit to you the newspaper so that you can read about this yourself.
Mr President, I would like to congratulate the 862 415 Irish people who voted 'no' to the Lisbon Treaty in last Thursday's referendum. They voted for freedom, democracy and common sense. Were the British people to be allowed a referendum, they would undoubtedly vote 'no' in even greater numbers than the Irish. Given the chance, many of the other European nations would also vote 'no', just as the French and the Dutch proved in 2005.
With breathtaking arrogance and disregard for democracy, the European political elite intend to bulldoze onwards with the ratification of the Treaty. The Treaty is dead but the EU refuses to bury it. The EU's ongoing love affair with the Treaty is an act of political necrophilia. But the body is beginning to stink and, the longer it is unburied, the worse the stench is going to get. We must bury the Treaty. It is polluting the political atmosphere.
Mr Batten, your comparison is entirely inappropriate, if I may add my own comment. You are in a Parliament that is very much alive. If this Parliament did not speak, you, as a living being, could not have addressed it.
(Applause)
(HU) Thank you, Mr President. I will speak in Hungarian. In Slovakia a new education act has been passed by Parliament, and all that is needed for it to enter into force is the signature of the President of the Republic. The new act means that from now on, names of places and historic figures in history books intended for students whose mother tongue is Hungarian will have to conform to Slovakian spelling rules, thereby ignoring our centuries-old historic and linguistic traditions. The new act seriously infringes the rights of the Hungarian community in Slovakia to use their language. Slovakia signed and ratified the European Charter for Regional or Minority Languages in 2001. Commissioner Leonard Orban himself believes that fostering national minorities' mother tongues is a matter of strategic importance. In this European Year of Intercultural Dialogue, it is lamentable and unacceptable that Slovakia is acting in a manner that runs counter to European practice. Instead of broadening minority rights, it is doing the opposite and curtailing them. As a result of the Treaty of Trianon, several thousand Hungarian-speaking settlements ended up outside the country's borders, and we have a right to call these places by their Hungarian names. Linguistic diversity is part of Europe's cultural legacy and a unique treasure that we all have a responsibility to protect. Thank you for the opportunity to speak.
(ES) Mr President, in the early morning of 8 June, the terrorist group ETA attacked the offices of the daily newspaper El Correo while 50 staff were in the building and preparing the Sunday edition. Fortunately, no one was injured but there was significant material damage.
I would be grateful if you would send a message of solidarity. However, I would also like to comment on and have recorded in this Chamber the urgent need to eradicate the terrorist violence perpetrated by ETA against the media and guarantee the full exercise of freedom of expression. This is a good reason for Europeans to support the Treaty of Lisbon, which will make it possible to develop common policies for justice, security and anti-terrorism and not to depend exclusively on bilateral and intergovernmental cooperation. Our solidarity should therefore also be expressed in support for ratification of the Treaty of Lisbon.
Mrs Ayala Sender, since you addressed me personally, let me say that we are a community based on solidarity, and that solidarity applies in every case, including the present one. I am grateful that you appreciate this point.
(HU) Ladies and gentlemen, at the previous plenary session the Leader of our Group, Graham Watson, addressed this Parliament in a one-minute speech because of the anti-Roma atrocities taking place in Italy. Today, too, I regret to have to inform you of similar incidents, this time in my own country, Hungary. A few weeks ago, 70 kilometres from Budapest in the village of Pátka, three vigilantes threw a dozen Molotov cocktails at three houses where Roma people lived. On 16 April in the village of Fadd in Hungary's Tolna district, unidentified individuals threw Molotov cocktails at two homes. A week ago my own colleague was attacked in Nyíregyháza by extremists yelling: 'Filthy gypsy, get out of our country!' Most of the residents of Pátka stand by their claim that the vigilantes are innocent, although one of the suspects has confessed that he was involved. Despite this, on Friday a demonstration was held by around 150 uniformed individuals proclaiming Nazi principles, and later on a number of unidentified persons wearing hoods again tried to mount an attack in the presence of 100 riot police. I too was present. At the same time, the police covered up the identity of the person injured in the Pátka incident. In Italy, our fellow EU citizens are living in prisons reserved for refugees; they too are Roma, of course. Commissioner Barrot, I hope that once your new cabinet is formed we Roma, too, will be able to enjoy the security provided by European Union democracy, and that the definition of EU citizenship will apply to me and my children as well as to my non-Roma fellow citizens. Thank you very much.
(PL) Mr President, even in situations where the issues are completely clear, the solutions that should be adopted should take into account the context and relations between different objectives, the importance of the issue in question and the costs involved in achieving the objectives. In every issue, especially one that affects the lives of billions of people in the way that climate change does, it is important to act with moderation, common sense and some degree of fairness when trying to resolve the problem.
I do not see any fairness in the proposal to reduce emissions of carbon dioxide. There are two solutions that are particularly offensive in this regard: treating highly developed countries that have been responsible for a large proportion of carbon dioxide emissions to date and for much pollution, but have better technological capabilities, in the same way as less developed countries, especially those whose economies are based on coal; and secondly, treating manufacturers of large vehicles, where reducing carbon dioxide emissions by 20% is easier, the same as manufacturers of vehicles with small engines and low levels of emissions, so that reductions incur higher costs. It looks as if the issue of climate change is not what is important here, just business issues.
Mr President, Europe's bees face extinction within a decade. Diseases and viruses have already wiped out one third of the colonies in America and now threaten our own. The American situation offers a dangerous snapshot of what we potentially face in Europe unless we act now. At least 70 crops that contribute significantly to the overall economy depend directly on pollination by the bees.
The US is having to import bees to make up the losses. In the current climate there are serious questions over the EU's capacity to produce enough food to satisfy demand, and the implications of a similar outbreak here would be disastrous.
Beekeepers across Europe already know about the threat caused by the varroa mites that have decimated bee colonies. They are having to deal with Colony Collapse Disorder, which is when hives are systematically abandoned and the bees effectively disappear off the face of the earth.
We need to provide funding and proper scientific research in this area. The UK Government currently provides just GBP 250 000 towards bee research. That is a drop in the ocean for such an important issue. Bees are an integral part of the food chain: without bees, beekeepers, crops, fruit and nuts will be adversely affected.
(FR) Mr President, I see from the agenda that we will be considering a codified version of the directive on static testing of roll-over protection structures of wheeled agricultural or forestry tractors. I feel that following the Dublin vote history dictates that we consider other, more urgent issues. We cannot subcontract a matter such as the Lisbon Treaty to the European Council alone. We MEPs may legitimately become involved, especially if we know the necessary ingredients for finding solutions.
First of all, the key questions must relate to certain vital institutional aspects and not cover several hundreds of pages. We need validation by European referendum, with an opt-out for countries that do not wish to follow that course and, finally, as the President said, we need a very tight timetable - 2009 - otherwise the electoral campaign will become impossible. Let nobody tell me such a scenario is impossible; it is no more improbable than the one on which the chancelleries are currently working. In any case, I, for my part, am ready.
Mr President, the Commission is currently examining complaints made by certain private businesses in Spain, France and Italy against cooperatives, and against the cooperative movement as regards its statute and tax treatment.
I would urge the Commission, in examining that complaint, to take due account of the particular needs and characteristics of cooperative movements. They are not like profit-making shareholder organisations. A cooperative is owned by its members and profits are distributed equally, not paid out simply to shareholders.
The European Union recognised the particular nature of the cooperative movement in 2003 in adopting the Regulation on the Statute for a European Cooperative Society. I would urge the Commission to take due account of that and thereby earn the gratitude of the 55 million people in Europe employed by cooperatives and the 163 million people who are members of them.
(DE) Mr President, last week China demanded an end to the Tibet protests as the condition for further talks with representatives of the Dalai Lama. According to the Chinese Foreign Minister, the Tibetans must ditch their attempts to ruin the Olympic Games.
The protesting Tibetans, however, surely cannot be expected to accept meekly the crushing of their demonstrations in March. The Chinese Government has the opportunity to change the situation in Tibet radically. Given an honest dialogue without prior conditions, the Tibetan people will take part in a constructive process of change. The first priority is to send out a clear signal, not least by allowing foreign observers into the country to assess the situation for themselves.
Thank you, Mr Horáček! May I also refer to our resolution of 10 April, in which we called on all EU politicians not to attend the opening ceremony on 8 August unless the rights of the Tibetans had been guaranteed. I once more commend that statement of 10 April to everyone.
(HU) Mr President, when Pope Benedict XVI spoke to the Hungarian bishops regarding the burdensome legacy of the long era of Communist rule, it was most apposite. His comments are particularly topical today, which is the 50th anniversary of the execution of Imre Nagy, the martyred Prime Minister, and 60th anniversary of the start of the brutal religious persecutions and imprisonment of Cardinal József Mindszenthy. The ghost of this painful era, in which state violence was coupled with militant anti-religious sentiment, was raised by Magda Kósáné Kovács, post-Communist Member of this House, in her most recent intervention here in plenary, in which she sought to defend European values from Pope Benedict, or rather from the Catholic Church. A few years ago, former party chairman Mrs Kósáné Kovács made the defamatory claim that the Vatican, then under the leadership of Pope John Paul, was keen to get its hands on the whole of Europe and bring it under its control. As a bishop of the Reformed Church, knowing that the Christian churches themselves have helped shape genuine European values in this European Union which has its roots in the Christian Democrat movement, I reject every manifestation of anti-religious ideology and intolerance. Let us invite Pope Benedict to the European Parliament.
(HU) Mr President, ladies and gentlemen, fifty years ago today in Hungary, on 16 June 1958, Imre Nagy, Prime Minister of Hungary's 1956 revolution and struggle for freedom, was sentenced and executed following a summary show trial along with defence minister Pál Maléter and colleagues Miklós Gémes and József Szilágyi; Géza Losonczi, meanwhile, was killed while still in prison. Their corpses, tied with wire and wrapped in paper, were buried face down. Their trial was one of the most shameful events and biggest injustices of the twentieth century. Imre Nagy was a fervent Communist, and yet he opted for his country to return to free Europe rather than remain in the Soviet camp. This made him a national hero, a martyr of the revolution, a politician of European standing. His moral stance made him an emblem of freedom and of a European Hungary. The reburial Imre Nagy deserved did not take place until 16 June 1989, but by then the Communist regime had come to an end and Hungary was able to rejoin the family of free European nations. The message of these events is clear: freedom and national independence were what Hungary aspired to as it shook off Communism. This is what those who died fifty years ago gave their lives for; their sacrifice was not in vain.
(DE) Mr President, I listened very attentively to the Member who spoke before Mr Szájer and attacked my colleague Magda Kósáné Kovács in a totally inappropriate manner.
Mrs Kovács is my deputy on the executive of the Socialist Group. She is not present here, which means that she cannot defend herself against that attack. I know that Mrs Kovács is a convinced democrat and a committed campaigner for European unity. She certainly does not deserve to have any Member abuse the privileges of this House in order to settle some domestic score or other that may exist between them in Hungary. I consider the remarks in question to be totally inappropriate and a grievous slur on the character of Magda Kovács, a slur which I reject with the utmost repugnance.
(FR) Mr President, first I want to welcome the Commission's initiative to grant fishers emergency aid. Even if that aid is certainly not enough to resolve the problems in the sector, it does at least seem necessary at this point. The current situation is indeed critical: in the space of a year, the price of diesel oil has risen from 35 to 73 centimes a litre. So there is a heavy bill to pay for the oil price rise and in my constituency, the Baie de Somme, professional fishers are very much concerned and very bitter. Aside from the question of oil prices, fishers want above all to sell their fish at the right price and are opposed to the unjustified margins taken by intermediaries. This is more than a crisis; it is a structural issue for the fisheries sector that we must tackle at European level. As we have seen, the protest movement has taken on a European dimension. That is only logical given the fact that the fisheries policy is one of the oldest European policies. We must help the fisheries sector to modernise so that it can rid itself of the constraints imposed by the price of diesel oil, while respecting our obligation to protect the environment and manage fishery resources. With that in mind, I hope the plenary debate scheduled for Wednesday will conclude with a resolution that benefits the European fisheries that are now at risk.
Mr President, Chee Soon Juan was released from Queenstown Prison in Singapore two days ago. He has been convicted and imprisoned several times in the last few years. Chee Soon Juan is not a criminal. His 'crime' is very simple: he is leader of the democratic opposition. He is constantly struggling for freedom and democracy in his country.
Since his last release, the state-controlled media in Singapore started to discredit him, to destroy his credibility, with baseless personal attacks and character assassination. We have a strong solidarity with Mr Chee Soon Juan and his fellows, who are struggling and fighting for democracy and human rights in Singapore.
We call on the Singaporean authorities to stop harassing the democratic opposition, to stop the violation of human rights and to start respecting the basic right of free expression. We hope very much that Singapore will go along with our strong wish to respect basic rights.
Mr President, last week the Irish people made a democratic decision on the Lisbon Treaty which must be fully respected. While many of us who voted or campaigned for a 'yes' vote are disappointed in the result, I think it is important that we reflect on that result.
In response to Mr Batten's remarks, I want to emphasise that Ireland is not anti-European. Ireland remains completely committed to the European idea. We are mindful of the fact that Ireland is one of 27 Member States, but this is not just an Irish problem. It is a problem for all Member States. Europe has faced many challenges in the past and it has overcome those challenges through mature and wise leadership. I would ask for the same to be shown here on this issue and on the challenges that we face. We are in uncharted waters and I think it is very important that we avoid knee-jerk reactions or hasty decisions. We need some reflection and maturity to make sure that we can fully address the present situation and try to get Europe back on the road so that it is fully accountable to the citizens of Europe.
(EL) Mr President, the European Parliament's offices in the Member States are the line of communication between Parliament and the citizens. One of the main purposes of these offices is to inform public opinion, through various activities, about what is happening in the European Parliament. One such activity involves inviting journalists to come to Strasbourg to cover proceedings in plenary.
On 24 January 2008, Mr President, I submitted a question to the European Parliament about the decision to reduce the budget for inviting the press. In spite of this, about five months have passed and I have not yet received an answer. Something similar is happening to other committees, so that legitimate questions put by MEPs remain unanswered. I wonder whether this policy can have any positive effect on the operation of Parliamentary institutions and the competent departments, at a time when the EU is in need of fully functioning procedures as provided for in its Rules.
(FR) Mr President, I want to draw MEPs' attention to Sami Essid's expulsion from Italy to Tunisia on 3 June, in total violation of Italy's commitments under the European Convention on Human Rights and, in particular, Article 3 thereof. Why? Because Mr Essid is accused of terrorism and the European Court of Human Rights has established without any doubt that any person accused of terrorism was without fail tortured in Tunisia.
That is why the European Court asked Italy to suspend the expulsion measure. Nonetheless, Italy expelled him on 3 June, in total violation of its commitments. I ask both that Italy be reminded of its obligations as a party to the European Convention on Human Rights and as a Member State of the European Union, and for assurances that Mr Essid, now deported to Tunisia, will not suffer inhumane and degrading treatment there.
(Applause)
(GA) Madam President, the Irish vote last Thursday against the Treaty of Lisbon was not a vote against Europe. Ireland's place is in the European Union, where it has obtained social and economic benefits - both north and south - due to its Membership.
People were concerned about the weakening of Ireland's voice, and that of other small countries, in the European Union; about neutrality and military affairs; about workers' rights and public services. Not only were those concerns raised on the doorsteps, but they were also voiced in the opinion polls published throughout the campaign. Their automatic right to a referendum on future significant changes is also important.
Some of those issues have already been raised in France and the Netherlands. We must address those concerns.
(HU) Madam President, I speak now as a Member representing a country whose Parliament, supported by all the political parties, was second to ratify the Treaty Establishing a Constitution for Europe and first to ratify the Lisbon Treaty. In this capacity I would like to remind you that the greatest danger in Europe today is national egoism, or nationalism. We must give some thought to whether we should be rewarding those who constantly demand more, or should we instead be sanctioning this kind of behaviour? Protecting national interests is a fundamental duty of every country's government and its representatives in the European Parliament, but the European Union cannot function unless sober compromises are reached among the various national interests, and unless there is solidarity among its nations and peoples. I therefore strongly urge our Polish friends to lend their support, as the other twenty-six Member States have done, to establishing the European Institute of Innovation and Technology in Budapest. In the case of Frontex in Warsaw, Hungary too seemed to be in the running for a while, but did not use its veto. It would therefore be unfair if our Polish friends did not reciprocate with a similar gesture. Hungarian and Pole are two good friends; as the saying goes, 'Magyar and Pole, two friends so fine; together they fight and drink their wine'.
That concludes this item.